DETAILED ACTION
This Office Action is in reply to Applicants response to non-final rejection received on March 02, 2022.  Claim(s) is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 2, 10-17, and 20 in the response on 03/02/2022.  No claims are canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for predicting price of a manufactured part which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
Receiving, by a computing device, a manufacturing request datum, wherein the manufacturing request datum further comprises at least an element of user mechanical part data; 
selecting, by the computing device, a correlated dataset containing a plurality of data entries wherein each dataset contains at least a datum of mechanical part data and at least a first correlated compatible part element as a function of the manufacturing request datum; 
generating, at a clustering unsupervised machine-learning model operating on the computing device, at least a second correlated compatible part element as a function of the manufacturing request datum and the correlated dataset; 
receiving, at a supervised machine-learning model operating on the computing device, a first training set as a function of the at least an element of user mechanical part data and the at least a second correlated compatible part element; 
generating, at a supervised machine-learning model as a function of the first training set operating on the computing device, an external price output as a function of relating the manufacturing request datum to at least a part element; 
determining a price ratio output, by the computing device as a function of the external price output, wherein determining the price ratio output further comprises: 
generating a loss function of a part specific variable; and 
minimizing the loss function.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Predicting a price of a manufactured part by evaluating part datum, selecting a correlated compatible part, generating external price, determining price ratio, and minimizing loss recites concepts performed in the human mind.  But for the “unsupervised machine learning model” and “supervised machine learning model” language, the claim encompasses a user predicting a price of a manufactured part based on part datum and evaluation of production steps including determining price output, price ratio, and minimizing loss in his/her mind. The mere recitation of generic machine learning models which are already trained and merely used to product a result does not take the claim out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 11 do not positively recite a computer or processor.  The claim limitation of a generic machine learning model is presumed to function by a computer which is just applying generic computer components to the recited abstract limitations.  The Claims 1 and 11 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, neither claim 1 or claim 11 positively recite computer hardware or a processor. The implied computer hardware (based on the machine learning limitation) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0023 and 0080] about implantation using general purpose or special purpose computing devices (A user client device 112 may include an additional computing device, such as a mobile device, laptop, desktop computer, or the like; as a non-limiting example, the user client device 112 may be a computer and/or workstation operated by an engineering professional.) and (Examples of a computing device include, but are not limited to, an electronic book reading device, a computer workstation, a terminal computer, a server computer, a handheld device (e.g., a tablet computer, a smartphone, etc.), a web appliance, a network router, a network switch, a network bridge, any machine capable of executing a sequence of instructions that specify an action to be taken by that machine, and any combinations thereof. In one example, a computing device may include and/or be included in a kiosk.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mathematical Concepts.  Predicting a price of a manufactured part by evaluating part datum, selecting a correlated compatible part, generating external price, determining price ratio, and minimizing loss recites mathematical calculations.  But for the “unsupervised machine learning model” and “supervised machine learning model” language, the claim encompasses a user predicting a price of a manufactured part based on part datum and evaluation of production steps including determining price output, price ratio, and minimizing loss in his/her mind. The mere recitation of generic machine learning models which are already trained and merely used to product a result does not take the claim out of the Mathematical Concepts grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 11 do not positively recite a computer or processor.  The claim limitation of a generic machine learning model is presumed to function by a computer which is just applying generic computer components to the recited abstract limitations.  The Claims 1 and 11 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. The Applicants arguments start on page 7 with the rejection under 35 U.S.C. § 101.  The arguments start with a summary of the rejection which is traversed by the Applicant. 
Regarding Step 2A, Prong One the applicants argue that the claims do not fall within any of the judicially excepted groupings specifically the argument states that claim 1 lacks any mathematical concepts and is not a mental process.  The remarks include that at least claim 1 is directed to a computerized system implementing particularly claimed machine learning models for predicting price of a subtractively manufactured part (page 8).  The argument highlights the system generates a second correlated compatible part with a clustering unsupervised machine learning model and receives a first training set as a function of the at least an element of the user mechanical part data at supervised machine learning model.  Further the system generates an external price output as a function of the relating manufacturing request datum to at least a part element at a supervised machine learning model.  The Applicants state that machine learning processes are tied to a machine and cannot practically be performed in the human mind.  The arguments further cite MPEP guidance where “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind” (remarks page 10) and cite Cybersource Corp. v. Retail Decisions, Inc. [method [that] required manipulation of computer data structures and the output] SiRF Tech. “deal [] with … a method that [could] be performed without a machine’ and that there [is] ‘no evidence that the calculations [could] be performed entirely in the human mind.” Cybersource Corp.

The Examiner does not agree with the Applicants arguments.  The Prong One arguments are that the claimed “unsupervised” and “supervised” machine learning cannot be performed in the mind and therefore the claims cannot be rejected under 35 U.S.C. § 101 as ineligible.  The Examiners rejection was clear in that all the method aside from the supervised and unsupervised machine learning contains steps which can be performed in the human mind or with a pen and paper.  The instances of machine learning in this application are generic, well known machine learning techniques.  The claims are not directed to improvement of the machine learning or even a new and novel type of machine learning.  The claims in this application are not even training the supervised or unsupervised machine learning models but rather are using them as tools to perform the steps of generating a second compatible part element as a function of the request datum and receive a first training set as a function of the user part data and the second compatible part element.  The training data is then used as a function to generate an external price output.  The machine learning is not being trained but using two already completed models.  This is simply the “apply it” standard which does not sufficiently integrate the abstract idea into a practical application.  The Cybersource Corp. v. Retail Decisions, Inc. included manipulation of a data structure with pixels of a digital image and a mask and the output of a modified data structure.  The instant claims do not include any data structures or manipulation thereof.  Further, the citation of SiRF Tech. references a step or process which requires a machine.  The Examiner does not find any steps or calculations which are machine only steps and here the application of a computer [machine learning] is merely a tool being used to perform the abstract idea. 

Applicant continues by citing a PTAB decision (Ex Parte Adjaoute) and arguing that the decision of the appeal was that the ‘classifying’ steps of claim 1 and ‘modules’ of claim 8 when read in light of the specification, recite a method and system difficult and challenging for non-experts due to tehri computation complexity.  Thus, the decision was that on of ordinary skill in the art would not find it practical to perform the steps mentally.  The Applicant then applies the same reasoning to the instant claims stating that the supervised machine learning and unsupervised machine learning could not be practically performed. 

The Examiner is not persuaded by the argument.  PTAB decisions are largely case specific based on the rejection of the claims and the arguments relating to them.  Non-precedential decisions do not get held up in arguments relating to other cases.  Further the argument for computational complexity is not persuasive as the Examiner has specifically stated that but for the machine learning language the steps otherwise can be performed with mental processes.  The claims do not include complex steps which could not be performed of the mind.  Further and previously stated, the application of a computer with machine learning is merely the apply it standard in which the computer is merely used as a tool to perform the otherwise abstract idea. 

Arguments (remarks page 11) continue with arguments related to Example 39.  Applicant cite the eligibility of the example and again argue the practically performed in the human mind statement with respect to the machine learning models.  
The Examiner is not persuaded.  The applicant’s arguments are incorrect.  The Applicants state that claim 1 of the application is reciting machine learning models which are trained using training data.  The Examiner disagrees because the two machine learning models do not have training steps as part of at least claim 1.  The claims specifically state “generating at a clustering unsupervised machine learning model operating on the computing device, at least a second correlated compatible part element as a function of the … request datum and correlated dataset.” “Receiving, at a supervised machine model operating on the computing device, a first training set as a function of the at least an element of a user mechanical part data and at least a second correlated compatible part element;” and “generating, at a supervised machine learning model as a function of the first training set operating on the computing device, and external price output as a function of relating the manufacturing request datum to at least a part element”.  None of these limitation are using the training data to train either of the machine learning models.  In this case the training data is set as a function of at least an element of the user mechanical data and a function of the first training set to generate an external price output.  This is completely different than Example 39.  The example has two aspects which made the claim eligible.  First, the claim is using digital images and are manipulating digital images using the computer.  Second, the training of the neural network is a two-step training process which the first training set us used and then a second training set us created based on the first training set and data was incorrectly detected.  The instant claim does not have a training step for either of the machine learning models let alone and two step training for the machine learning.  Further, both supervised and unsupervised models appear to be already trained when used and even the Applicants amendments to the claims show that the machine learning models are simply operating on a computer device.  This supports the position that the machine learning is merely generic well-known techniques simply performed by a computer.   Additionally, absent the application of a computer as a tool the steps outlined in the claims could simply be performed in the human mind and using pen and paper.  

Arguments (remarks page 12) continue with another PTAB decision (Ex Parte Hannun) arguing training a neural network specifically designed for sets of context of spectrogram frames from a jitter set of audio files to predicted character probabilities frim the input audio.  The arguments again are that the neural network being trained was a step that cannot practically be performed in the mind. Additionally, the PTAB decision is also argued against the rejection under mathematical concepts.  The Applicant cites the decision which discusses Example 38 and the citation that the claims do not recite a mathematical concept, formula, or calculation if the mathematical concept is not recited in the claims.  The argument concludes that the Examiner fails to establish a prima facie case for ineligibility under Step 2A, Prong One.
The Examiner is not persuaded for the same reasoning based on the argument for example 39.  The claim is not training a neural network.  The claim does not include a training step and under broadest reasonable interpretation is simply using a computer to execute two machine learning models which were trained in advance of the use for the particular application.  Further, the Examiner with reiterate that PTAB decision are not precedential and are case specific based on the substance of the application, claims, rejections, and arguments.  The decision for one application does not apply to the examination of another application.  The Examiner also disagrees with the Applicant regarding the established ineligibility of the claims.  The Examiner made it clear in the initial rejection and updated rejection above which makes a clear rejection of the claims under 35 U.S.C. § 101. 

The Applicants arguments continue (remarks pages 14-16) with Step 2A, Prong Two highlighting the examples which may integrate the exception into a practical application.  The Applicant argues (page 15) that the claims integrate the exception into practical application in a manner than imposes a meaningful limit on the judicial exception.  The argument cites the example of McRO where the claims used limited rules in a process specifically designed to achieve an improved technological result in a conventional industry practice.  The Applicant further states that the clustering unsupervised machine learning model and the supervised machine learning model impose meaningful limits to the claim beyond the exception and that claim 1 is an improved technological result.  

The Examiner does not agree with the arguments.  As pointed out the machine learning does not have a defined training step.  The claims, under broadest reasonable interpretation, are applying a generic computer with generically claimed machine learning models which is just the “apply it” standard.  In this case the computer is merely being used as a tool to perform the otherwise abstract idea.  The mere addition of a machine learning model operating on a computing device is not sufficient to integrate the claim into a practical application.  The Examiner does not find the claims to be improving the computer or the machine learning.  The Examiner does not find an improved technological result since the result can be processed without the use of a computer.  The application of a generic computer, using well known techniques does not equate to improved technical result.  The computer is not being improved and the machine learning models or process are not improved in a novel meaningful way. In this case the computer is merely used as a tool to perform the otherwise abstract idea.  

Applicants again cited another PTAB decision (Ex Parte Donovan) with respect to McRO (remarks page 17).  PTAB decisions are application specific and the decision of the board with respect to one application do not have considerations for the instant application.  The Applicant again argues that machine learning imposes meaningful limits to the claim beyond the judicial exception.  Also, the arguments allege that the examiner has failed to take into account for specific limitations of the claim and has oversimplified the claim 
The Examiner disagrees.  The machine learning is generically claimed and is not more than an already trained model being used on a generic computer.  The simple, broad, generic claim to a machine learning model or algorithm has been determined to not impose meaningful limits on the claims.  As many decision as the applicant has cited with respect to their position there are an equal number of applications which go the other direction with generic machine learning claims being affirmed in favor of the Office position.  

Regarding Step 2B (remarks page 18-19) the Applicant argues that claim 1 amounts to significantly more because the claim recite details of how a solution is accomplished.  The Applicant points to how a solution to a problem is accomplished, practice a needed use of a computing device, and directed to a specific technical field.  Further, the Applicant cites Amdocs citing arranging the components in a distributed architecture to achieve a technical solution specific to computer networks.  The Applicant ties Amdocs to predicting a price of any selectively manufactured part utilizing AI.  
The Examiner disagrees since the computer in merely used as a tool to perform the otherwise abstract idea.  A computer is not required to predict the price of a subtractively manufactured part.  The use of a computing device and generic machine learning models is not sufficient to integrate the abstract idea into a practical application.  

The Applicants next argument (remarks page 19) cites Bascom where an inventive concept can be found in non-conventional and non-generic arrangement of known conventional pieces.  The argument says “the resulting disclosure aims to solve the problem of difficulty in quickly locating food providers that provide food options that align with one’s personalized food interests based on a plurality of different data inputs and analysis using the particular claimed machine leaning models.  
The Examiner disagrees for multiple reasons.  The first being that the Examiner does not find an unconventional use for a generic computing device.  The computer appears to be used in its ordinary capacity.  The generic claim to supervised and unsupervised machine leaning models does not take the claims out of the abstract idea groupings.  Second, the applicant appears to have included argument directed to a different set of claims.  The claims do not deal with locating food providers based on a person’s interest.   

Finally, the arguments (remarks page 19) conclude with the argument that the claims are “inventive” since there was not prior art rejection of the claims.  
The argument is not persuasive. Arguments regarding the lack of prior art (taken from PTAB decision 13/1584326): An abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest it.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 26, 2022